Mr. Justice Clayton
delivered the opinion of the court.
. This is an action of assumpsit brought by the plaintiff in error, against the defendant, upon a promissory note for some $40,000, due twelve months after its date. The error complained of grows out of an exception to the admission of certain testimony in the court below; and the charge of the court in reference to the point arising upon that testimony. The evidence objected to, but received by the court was, that at the time of the maturity of the note, the bills of the bank were worth only sixty or sixty-five cents in the dollar. No other defence was offered, and no other proof introduced. The court, after admitting the testimony, charged the jury, “ that in finding for the plaintiffs on the note sued on, they must assess the damages calculated at the value of the bank bills of said bank, in specie or its equivalent, at the time the note sued on became due.” A verdict was found for the plaintiff in accordance with this charge, and the case is brought to this court to correct the alledged error.
It is not easy to perceive any principle on which this case can rest. If the note were one which had been discounted by the bank, in paper depreciated at the time of such discount, or if there had been a tender of the bills of the bank when the note sued on fell due, then there would be room to contend that the *643defendant was not bound to pay more than the value of the depreciated paper. But surely the depreciation of the paper of the bank at the maturity of the note, was no reason that the defendant should not pay the full amount of his debt, anymore than the poverty of any other plaintiff should prevent the recovery of his just dues. Had the bills been offered as a set-off, the bank, notwithstanding the. assignment, might perhaps have been compelled to receive them; but there could be no justice in making it receive less than.the full amount. Under certain circumstances the assignees would stand in the sanie situation with the bank; whether those circumstances exist in this case, we have no means of determining. But whether they occupy that relatipn to the defendant or-not, we can see no reason in'the present attitude of the case, to compel them to receive less than the amount called for by the note.
In any aspect of the cause, the charge was erroneous, and the admission of the testimony improper, and the judgment must be reversed and a new trial awarded.